Exhibit 10.3

GANNETT SUPPLEMENTAL RETIREMENT PLAN

Restatement dated February 1, 2003

(Reflecting all amendments through December 5, 2006)

ARTICLE ONE

Definitions

 

1.1 “Plan” means this Gannett Supplemental Retirement Plan.

 

1.2 “Funded Plan” means the Gannett Retirement Plan as it may pertain to a
particular Employee.

 

1.3 “Company” means Gannett Co., Inc. or any successor to its business and/or
assets which assumes the Plan by operation of law or otherwise.

 

1.4 “Board” means the Board of Directors of the Company.

 

1.5 “Committee” means the Gannett Benefit Plans Committee.

 

1.6 “Effective Date” means January 1, 1978. The effective date of this
restatement is February 1, 2003.

 

1.7 “Employee” means any employee of the Company who (1) is paid through the
Company’s headquarters payroll system, operating as of the date of this
restatement in Arlington, Virginia (“Corporate Payroll”), (2) is within “a
select group of management or highly compensated employees” as this term is used
in Title I of ERISA and (3) is designated by the Company’s Benefit Plans
Committee as being an eligible participant in the Plan and listed on Appendix A,
B or C.

 

1.8 “Monthly Benefit” means:

 

  •  

for an Employee who began participating in the Plan on or before January 1, 1998
and who is listed in Appendix A, the Employee’s monthly benefit, expressed as a
single life annuity payable for the Employee’s life, calculated using the
formula set forth in Article VI of the Funded Plan but ignoring the benefit
limitations in the Funded Plan required by Code Section 415 or the limitations
on an Employee’s compensation under Code Section 401(a)(17) and taking into
account all amounts deferred under the Gannett Co., Inc. Deferred Compensation
Plan.

 

  •  

for an Employee who began participating in the Plan after January 1, 1998 and
who is listed in Appendix A, the Employee’s monthly benefit, expressed as a



--------------------------------------------------------------------------------

 

single life annuity payable for the Employee’s life, calculated using the
formula under Article VI or Article VIA, whichever is used to calculate the
Employee’s benefit under the Funded Plan, but ignoring the benefit limitations
in the Funded Plan required by Code Section 415 or the limitations on an
Employee’s compensation under Code Section 401(a)(17) and taking into account
all amounts deferred under the Gannett Co., Inc. Deferred Compensation Plan.

 

  •  

for an Employee who began participating in the Plan after January 1, 1998 and
who is listed in Appendix B, the Employee’s monthly benefit, expressed as a
single life annuity payable for the Employee’s life, calculated using the
formula set forth in Article VI of the Funded Plan but ignoring the benefit
limitations in the Funded Plan required by Code Section 415 or the limitations
on an Employee’s compensation under Code Section 401(a)(17) and taking into
account all amounts deferred under the Gannett Co., Inc. Deferred Compensation
Plan.

 

  •  

for an Employee who formerly participated in the Central Newspapers, Inc.
Retirement Plan (the “CNI Plan”) and who is listed in Appendix C, the Employee’s
monthly benefit, expressed as a single life annuity payable for the Employee’s
life, calculated using the pension equity formula applicable to such Employee
under the Funded Plan, but ignoring the benefit limitations in the Funded Plan
required by Code Section 415 or the limitations on an Employee’s compensation
under Code Section 401(a)(17) and taking into account salary and bonuses
deferred under the Gannett Co., Inc. Deferred Compensation Plan. Notwithstanding
the foregoing, if the Employee’s benefit under the Funded Plan is calculated
using a grandfathered CNI Plan pension formula set forth in the Appendix to the
Funded Plan, the Employee’s “Monthly Benefit” under this Plan will be calculated
in accordance with Exhibit A.

Notwithstanding the foregoing, prior to a Change in Control, for purposes of
calculating a particular Employee’s Monthly Benefit, the Board, or a committee
of the Board acting on its behalf, may adjust an Employee’s earnings, years of
service or other factor used in calculating the Employee’s Monthly Benefit in
any manner the Board or such committee deems appropriate, provided such
adjustment is memorialized in writing and provided that in no event will any
such adjustment result in a reduction of the benefit accrued by the Employee as
of the date the adjustment is made. The Board, or a committee of the Board
acting on its behalf, may make such adjustment solely for a specified Employee
or group of Employees and without regard to how other Employees are treated. No
adjustments may be made pursuant to this provision following a Change in
Control.

 

1.9 “Normal Retirement Date” and “Early Retirement Date” mean the relevant dates
in the Funded Plan as they apply to a particular Employee.

 

- 2 -



--------------------------------------------------------------------------------

1.10 “Code” means the Internal Revenue Code of 1986, as amended, and regulations
thereunder.

 

1.11 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and regulations thereunder.

 

1.12 A “Change in Control” means the first to occur of the following:

 

  (i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (x) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section, the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or one of its
affiliates or (D) any acquisition pursuant to a transaction that complies with
clauses (x), (y) and (z) of subparagraph (iii) below;

 

  (ii) individuals who, as of January 1, 2003, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
such date whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

 

  (iii)

consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (x) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than

 

- 3 -



--------------------------------------------------------------------------------

 

50% of the then-outstanding shares of common stock and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the corporation or entity
resulting from such Business Combination (including, without limitation, a
corporation or entity that, as a result of such transaction, owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (y) no
Person (excluding any employee benefit plan (or related trust) of the Company or
any corporation or entity resulting from such Business Combination) beneficially
owns, directly or indirectly, 20% or more of, respectively, the then-outstanding
shares of common stock of the corporation or entity resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation or entity, except to the extent that such
ownership existed prior to the Business Combination, and (z) at least a majority
of the members of the board of directors of the corporation or entity resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or

 

  (iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

No Employee who participates in any group conducting a management buyout of the
Company under the terms of which the Company ceases to be a public company may
claim that such buyout is a Change in Control under this Plan for purposes of
accelerating such Employee’s vesting under this Plan.

 

1.13 “Cause” means:

 

  (i) any material misappropriation of funds or property of the Company or its
affiliate by the Employee;

 

  (ii) unreasonable and persistent neglect or refusal by the Employee to perform
his or her duties which is demonstrably willful and deliberate on the Employee’s
part, which is committed in bad faith or without reasonable belief that such
breach is in the best interests of the Company and which is not remedied in a
reasonable period of time after receipt of written notice from the Company
specifying such breach; or

 

  (iii) conviction of the Employee of a felony involving moral turpitude.

 

- 4 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, an Employee shall not be deemed to have been
terminated for Cause after a Change in Control unless and until there shall have
been delivered to the Employee a copy of a resolution duly adopted by the
affirmative vote of not less than three quarters of the entire membership of the
Board at a meeting of the Board (after reasonable notice to the Employee and an
opportunity for the Employee, together with his or her counsel, to be heard
before the Board), finding that, in the good faith opinion of the Board, the
Employee was guilty of conduct set forth above in this definition and specifying
the particulars thereof in detail.

 

1.14 “Good Reason” means the occurrence after a Change in Control of any of the
following circumstances without the Employee’s express written consent, unless
such circumstances are fully corrected prior to the date of termination
specified in the Notice of Termination given in respect thereof:

 

  (i) the assignment to the Employee of any duties inconsistent in any respect
with his or her position (including status, offices, titles and reporting
requirements), authority or responsibilities immediately prior to the Change in
Control, or any other diminution in such position, authority or
responsibilities, (whether or not occurring solely as a result of the Company
becoming a subsidiary or a division of another entity or ceasing to be a
publicly traded entity), excluding for this purpose an isolated, insubstantial
and inadvertent action not taken in bad faith and that is remedied by the
Company or its affiliate promptly after receipt of notice thereof given by the
Employee;

 

  (ii) a reduction by the Company or its affiliate in the Employee’s
compensation and/or other benefits or perquisites as in effect on the date
immediately prior to the Change in Control;

 

  (iii) the relocation of the Employee’s office from the location at which the
Employee is principally employed immediately prior to the date of the Change in
Control to a location 20 or more miles farther from the Employee’s residence
immediately prior to the Change in Control, or the Company’s requiring the
Employee to be based anywhere other than the Company’s offices at such location,
except for required travel on the Company’s business to an extent substantially
consistent with the Employee’s business travel obligations prior to the Change
in Control;

 

  (iv) the failure by the Company or its affiliate to pay to the Employee any
portion of the Employee’s compensation or to pay to the Employee any deferred
compensation due under any deferred compensation or similar program of the
Company or its affiliate within seven days of the date such payment is due;

 

  (v)

the failure by the Company or its affiliate to continue in effect this Plan or
any other compensation, benefit or perquisite plan or policy in which the

 

- 5 -



--------------------------------------------------------------------------------

 

Employee participated immediately prior to the Change in Control, unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan or
policy) has been made with respect to such plan or policy, or the failure by the
Company or its affiliate to continue the Employee’s participation therein (or in
such substitute or alternative plan or policy), in each case, on a basis not
materially less favorable, both in terms of the amount of benefits provided and
the level of the Employee’s participation relative to other participants, as
existed at the time of the Change in Control;

 

  (vi) (A) the failure of the Company to obtain a satisfactory agreement from
any successor to assume and agree to perform the Plan, as required by
Section 8.3, or (B) if the business of the Company for which the Employee’s
services are principally performed is sold at any time within 24 months after a
Change in Control, the purchaser shall fail to provide the Employee with the
same or a comparable position, duties, salary, bonus, benefits and perquisites
as provided to the Employee by the Company immediately prior to the Change in
Control;

 

  (vii) any refusal by the Company (or its affiliate) to continue to allow the
Employee to attend to matters or engage in activities not directly related to
the business of the Company that, prior to the Change in Control, the Employee
was permitted to attend to or engage in; or

 

  (viii) any purported termination of the Employee’s employment by the Company
that is not effected pursuant to a Notice of Termination satisfying the
requirements of the Plan.

For purposes of this definition, and notwithstanding any provision of the Plan
to the contrary, any good faith determination of “Good Reason” made by the
Employee shall be conclusive.

An Employee’s continued employment shall not constitute consent to, or a waiver
of rights with respect to, any circumstance constituting Good Reason hereunder.

 

1.15 “Notice of Termination” means a written notice that (i) indicates the
specific termination provision in the Plan relied upon, and (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Employee’s employment under the
provision so indicated. The failure by the Employee or the Company to set forth
in the Notice of Termination any fact or circumstance that contributes to a
showing of Good Reason or Cause shall not waive any right of the Employee or the
Company hereunder or preclude the Employee or the Company from asserting such
fact or circumstance in enforcing the Employee’s or the Company’s rights
hereunder.

 

1.16 “Independent Fiduciary” means the person or persons designated as such in
Section 6.8 of the Plan.

 

- 6 -



--------------------------------------------------------------------------------

1.17 “Rabbi Trust” means a trust or sub-trust established pursuant to
Section 4.4 of the Plan.

ARTICLE TWO

Purpose of Plan

 

2.1 The purpose of this Plan is to provide supplemental retirement benefits on
an unfunded basis to certain highly compensated employees.

ARTICLE THREE

Eligibility and Vesting

 

3.1 All Employees shall be eligible to participate in this Plan. The Benefit
Plans Committee has full discretionary authority to add or delete individuals
from participation in this Plan by amending Appendix A, B or C. If an
individual’s name is removed from Appendix A, B or C, such individual shall have
no rights to benefits under this Plan except for those benefits that have vested
as of the date of removal or that will vest in the future, including benefits
that will vest pursuant to the last paragraph of Section 4.2.

 

  (a) Plan benefits that a participant has accrued through December 31, 2002
shall vest pursuant to the same vesting schedule and vesting terms and
conditions as are in effect from time to time under the Funded Plan.

 

  (b) An individual who is a Plan participant as of December 31, 2002 shall not
vest in any Plan benefit that is earned after December 31, 2002 until the
earliest of the following dates: (i) the date that the participant attains age
55, assuming continued employment by Gannett to such age, and is fully vested
under the Funded Plan (i.e., the participant completes 5 years of service under
the Funded Plan); or (ii) the date that the participant has completed 25 years
of service with Gannett (such service to be calculated pursuant to the terms of
the Funded Plan). At the time of such vesting, all benefits that have accrued
after December 31, 2002 shall be deemed vested.

 

  (c) Additionally, any individual who becomes a Plan participant on or after
January 1, 2003 shall not vest in any Plan benefit until the earliest of the
following dates: (i) the date that the participant attains age 55, assuming
continued employment by Gannett to such age, and is fully vested under the
Funded Plan; or (ii) the date that the participant has completed 25 years of
service with Gannett (such service to be calculated pursuant to the terms of the
Funded Plan). At the time of such vesting, all benefits that have accrued to the
participant shall be deemed vested.

 

- 7 -



--------------------------------------------------------------------------------

  (d) In applying these rules and for purposes of calculating the Plan benefit
that a participant has accrued through December 31, 2002, in the event that a
participant vests in the benefit he has accrued as of December 31, 2002 but does
not vest in any further Plan benefit, the maximum Plan benefit payable to the
participant shall not exceed his benefit calculated under Article Four as of
December 31, 2002, taking into account service and compensation through that
date and not thereafter.

ARTICLE FOUR

Benefits

 

4.1 Subject to Section 8.5, the Company shall pay the benefits due under this
Plan commencing within 30 days of retirement, death or any other event that
entitles an Employee or the Employee’s beneficiary to receive benefits under the
Funded Plan. Notwithstanding the foregoing, no benefits shall commence prior to
the date an Employee attains or would have attained Early Retirement Age under
the Funded Plan.

 

4.2 The benefit payable under this Plan is determined by (i) calculating the
Employee’s Monthly Benefit and (ii) subtracting from such monthly amount the
actual benefit to which the Employee is entitled under the Funded Plan. For
purposes of calculating the offset under subsection (ii), if the Employee’s
benefit is determined under Article VIA of the Funded Plan, it shall be
converted to an actuarially equivalent single life annuity, determined as
follows:

 

  •  

For those Employees who retire directly from active employment on or after their
earliest Early Retirement Date, the Employee’s benefit under the Funded Plan
shall be converted to a single life annuity payable immediately at the
Employee’s retirement date.

 

  •  

For deferred vested Employees, the Employee’s benefit under the Funded Plan
shall be converted to a single life annuity payable at age 65.

To the extent that the amount of an Employee’s monthly benefit under the Funded
Plan is increased or decreased (due, e.g., to a change in the Code
Section 401(a)(17) or 415 limits or otherwise), the amount payable from this
Plan shall increase or decrease accordingly.

Notwithstanding the foregoing, an Employee’s monthly benefit calculations under
subsections (i) and (ii) above shall not take into account any of his or her
service with Army Times, Asbury Park, Multimedia or their related businesses
prior to the date that the Employee transfers to the Company’s Corporate
Payroll.

 

- 8 -



--------------------------------------------------------------------------------

Except for those Employees who participated in the Central Newspapers, Inc.
Unfunded Supplemental Retirement Plan (the “CNI SERP”), an Employee’s monthly
benefit calculations under subsections (i) and (ii) above shall not take into
account any of the Employee’s service or compensation earned before August 1,
2000 with Central Newspapers, Inc., or any entity that was a member of such
company’s controlled group before such date. For those Employees who
participated in the CNI SERP, the monthly benefit calculations under subsections
(i) or (ii) above shall not take into account any of the Employee’s service or
compensation prior to January 1, 1994.

If an Employee leaves the Company’s Corporate Payroll, no further benefits shall
accrue under this Plan, provided that service within the Company’s controlled
group will count for purposes of determining the vested portion of the benefit
accrued to the date an Employee leaves the Company’s Corporate Payroll.

 

4.3 The benefit payable under this Plan shall be payable in the same form as the
form in which benefits are payable to the Employee under the Funded Plan, except
that benefits under this Plan shall not be payable in the form of a “lump sum”
distribution. If no timely election is made, or a timely election is not
possible at the time benefits become payable (e.g., due to the death of a
contingent annuitant or a change in marital status), the benefit payable to a
single Employee will be paid in the form of a single life annuity and the
benefit payable to a married Employee will be paid in the form of a joint and
100 percent spousal survivor annuity. In the case of a contingent annuitant
annuity or any option other than a life-only annuity, the amount of the benefit
shall be actuarially reduced to reflect that form of payment.

Notwithstanding the preceding paragraph, the following distribution rules shall
apply commencing December 6, 2006:

 

  •  

Employees Commencing Participation after December 6, 2006. Employees first
commencing participation in this Plan on or after December 6, 2006, shall
receive their Plan benefits paid in the form of a lump sum distribution, unless
prior to the date the Employee is first eligible to participate in the Plan (or
any nonqualified deferred compensation plan that is aggregated with this Plan
for purposes of Section 409A), the Employee elects to receive his benefit in the
form of an annuity.

 

  •  

Active Employees as of December 6, 2006. Employees who are active employees of
the Company as of December 6, 2006, may elect on or before March 31, 2007 to
receive their benefit in the form of a lump sum distribution (rather than an
annuity in accordance with the first paragraph of this Section); provided that
for an Employee who makes such an election in 2006, the election shall not
become effective unless the Employee terminates employment or retires on or
after July 1, 2007, and for an Employee who makes such an election on or after
January 1, 2007

 

- 9 -



--------------------------------------------------------------------------------

 

and before April 1, 2007, such election shall not become effective unless the
Employee terminates employment or retires on or after January 1, 2008. Such
election shall be irrevocable. If an Employee does not make an election, the
Employee’s benefit shall be paid in the form of an annuity (in accordance with
the first paragraph of this Section).

 

  •  

Retirees and Inactive Employees as of June 30, 2007. The benefits of Employees
who terminate employment or retire before July 1, 2007, shall be paid in the
form of an annuity (in accordance with the first paragraph of this Section).

If an Employee’s benefit commences prior to his or her Normal Retirement Date,
the benefit from this Plan shall be reduced in the same manner as provided for
in the Funded Plan. If an Employee dies after becoming vested but before the
Employee’s benefit commences, a spouse, if surviving, shall be entitled to
receive a monthly lifetime benefit equal to the benefit that would have been
received had the Employee terminated employment on his or her date of death and
retired on the first day of the month on or following the later of the
Employee’s date of death or the date that would have been the Employee’s
earliest Early Retirement Date, and elected a 100 percent spousal survivor
annuity, and then died. Notwithstanding the foregoing, if the Employee has
elected to receive his vested benefit in the form of a lump sum distribution,
the vested benefit paid to the surviving spouse shall be a lump sum amount that
is equal to the vested amount that would have been paid to the Employee, and
such amount shall be paid to the spouse on the same date it would have been paid
to the Employee, provided that the spouse is surviving on such date.

Any actuarial adjustments required with respect to benefits payable under this
Plan shall be accomplished by reference to the actuarial assumptions used in the
Funded Plan.

Effective as of January 1, 2002, the CNI SERP shall be merged into this Plan and
the CNI SERP shall have no independent existence apart from this Plan. Any
benefit paid under this Plan to an Employee who accrued a benefit under the CNI
SERP shall be in lieu of and in complete satisfaction of any benefit under the
CNI SERP. Notwithstanding any provision in this Plan to the contrary, the
following provisions apply to an Employee who had accrued a benefit under the
CNI SERP, but only with respect to such benefit the Participant had accrued as
of January 1, 2002 and disregarding all service and compensation earned after
that date:

 

  •  

The benefit that the Employee had accrued under the CNI SERP as of January 1,
2002 shall be paid in the form of a lump sum distribution or such other form
that the Employee had elected under the CNI SERP within the first 30 days of
becoming eligible to participate in such plan. Such distribution shall commence
at the time specified under the terms of the CNI SERP, provided that it shall
not commence before the Employee attains Early Retirement Age under the Funded
Plan. Such benefit shall offset any benefit payable under this Plan.

 

- 10 -



--------------------------------------------------------------------------------

  •  

In lieu of the death benefit described in Section 4.3 of this Plan, an Employee
shall be entitled to the death benefit provided in Section 3.01 of the CNI SERP
with respect to the benefit that the Employee had accrued under the CNI SERP as
of January 1, 2002. Such benefit shall be calculated and paid consistent with
the terms set forth in the CNI SERP and the grandfathered CNI Plan provisions
set forth in the Funded Plan’s Appendix. Such benefit shall offset any benefit
payable under this Plan.

 

4.4 The benefits payable under this Plan shall be paid by the Company each year
out of assets which at all times shall be subject to the claims of the Company’s
creditors. The Company may in its discretion establish a Rabbi Trust in which to
place assets from which such benefits are to be paid on behalf of all or some
Employees, as determined by the Committee in its sole discretion, but neither
the creation of such trust nor the transfer of funds to such trust shall render
such assets unavailable to settle the claims of the Company’s creditors. Such
Rabbi Trust may be a sub-trust maintained as a separate account within a larger
trust meeting the requirements of this provision that is also used to pay
benefits under other Company-sponsored unfunded nonqualified plans.

Notwithstanding the establishment of a Rabbi Trust, the Company intends this
Plan to be unfunded for tax purposes and for purposes of Title I of ERISA. In
addition, despite the existence of this Plan or an associated Rabbi Trust to pay
promised benefits, Employees have the status of general unsecured creditors of
the Company and the Plan constitutes a mere promise to make benefit payments in
the future.

ARTICLE FIVE

Change in Control Benefits

 

5.1 If a Change in Control occurs, each Employee who is participating in the
Plan on the date of the Change in Control shall be entitled to continue
participating in the Plan following the Change in Control until he or she ceases
to be an Employee (without regard to the requirement in clause (3) of
Section 1.7 that an Employee be designated by the Committee) or the Plan is
terminated pursuant to Article Seven. Such an Employee may not be deleted from
participation in the Plan pursuant to Section 3.1 or any other provision of the
Plan. No new persons may be designated as eligible to participate in the Plan on
or after a Change in Control.

 

5.2

If a Change in Control occurs, each Employee who is participating in the Plan on
the date of the Change in Control shall vest in full in his or her accrued
benefit under the Plan, to the extent not already vested, immediately upon the
subsequent termination of the Employee’s employment prior to the second
anniversary of the

 

- 11 -



--------------------------------------------------------------------------------

 

Change in Control, unless such termination is (i) because of the Employee’s
death or disability (as determined under the Company’s Long Term Disability Plan
as in effect immediately prior to the Change in Control), (ii) by the Company or
its affiliate for Cause, or (iii) by the Employee other than for Good Reason.
Benefits that vest on an accelerated basis under this provision shall be paid at
the time and in the form provided under Sections 4.1 and 4.3 (subject to the
provisions of the Company’s Transitional Compensation Plan, to the extent
applicable).

 

5.3 Anything in the Plan to the contrary notwithstanding, if a Change in Control
occurs and if the Employee’s employment with the Company terminated prior to the
date on which the Change in Control occurs, and if it is reasonably demonstrated
by the Employee that such termination of employment (i) was at the request of
any third party participating in or causing the Change in Control or
(ii) otherwise arose in connection with, in relation to, or in anticipation of a
Change in Control, then the Employee shall be entitled to such benefits under
the Plan as though the Employee had terminated his or her employment for Good
Reason on the day after the Change in Control.

 

5.4 Any termination by the Company, or by the Employee for Good Reason, shall be
communicated by Notice of Termination that meets the requirements of
Section 1.15.

 

5.5 If there is any dispute between the Company and an Employee (i) in the event
of any termination of the Employee’s employment by the Company, as to whether
such termination was for Cause, or (b) in the event of any termination of
employment by the Employee, as to whether Good Reason existed, then, unless and
until there is a final, nonappealable judgment by a court of competent
jurisdiction declaring that such termination by the Company was for Cause or
that the determination by the Employee of the existence of Good Reason was not
made in good faith, the Company shall provide all benefits to the Employee that
the Company would be required to provide pursuant to the Plan as though such
termination were by the Company without Cause or by the Employee with Good
Reason; provided, however, that the Company shall not be required to pay to an
Employee or beneficiary any disputed amount except upon receipt of a written
undertaking by or on behalf of the Employee or beneficiary to repay all such
amounts to which the Employee or beneficiary is ultimately adjudged by such
court not to be entitled.

 

5.6

If, with respect to any alleged failure by the Company to comply with any of the
terms of this Plan following a Change in Control, other than any alleged failure
relating to a matter within the control of the Independent Fiduciary and with
respect to which the Company is acting pursuant to a determination or direction
of the Independent Fiduciary, an Employee or beneficiary in good faith hires
legal counsel or institutes any negotiations or institutes or responds to legal
action to assert or defend the validity of, enforce his or her rights under,
obtain benefits promised under or recover damages for breach of the terms of
this Plan, then, regardless of the outcome, the Company shall pay, as they are
incurred, the

 

- 12 -



--------------------------------------------------------------------------------

 

Employee’s or beneficiary’s actual expenses for attorneys’ fees and
disbursements, together with such additional payments, if any, as may be
necessary so that the net after-tax payments to the Employee or beneficiary
equal such fees and disbursements.

 

5.7 If a Change in Control occurs, the Company shall make mandatory
contributions to a Rabbi Trust established pursuant to Section 4.4, to the
extent required by the provisions of such Rabbi Trust.

ARTICLE SIX

Administration

 

6.1 This Plan shall be administered by the Committee which shall possess all
powers necessary to administer the Plan, including but not limited to the sole
discretion to interpret the Plan and to determine eligibility for benefits, and
the power to delegate its authority to one or more persons.

 

6.2 The Committee shall cause the benefits due each Employee from this Plan to
be paid by the Company and/or trustee accordingly.

 

6.3 The Committee shall inform each Employee of any elections which the Employee
may possess and shall record such choices along with such other information as
may be necessary to administer the Plan.

 

6.4 The decisions made by, and the actions taken by, the Committee in the
administration of this Plan shall be final and conclusive on all persons.

 

6.5 Notwithstanding the foregoing, following a Change in Control, the Plan shall
be administered by the Independent Fiduciary. The Independent Fiduciary shall
assume the following powers and responsibilities from the Committee, the Board
and the Company:

 

  (i) The Independent Fiduciary shall assume all powers and responsibilities
assigned to the Committee in the foregoing provisions of this Article Six and
any other provisions of the Plan, including, without limitation, the sole power
and discretion to:

 

  (A) determine all questions arising in the administration and interpretation
of the Plan, including factual questions and questions of eligibility to
participate and eligibility for benefits;

 

  (B) adjudicate disputes and claims for benefits;

 

  (C) adopt rules relating to the administration of the Plan;

 

- 13 -



--------------------------------------------------------------------------------

  (D) determine the amount, timing and form of benefit payments;

 

  (E) direct the Company and the trustee of the Rabbi Trust on matters relating
to benefit payments;

 

  (F) engage actuaries, attorneys, accountants and other professional advisors
(whose fees shall be paid by the Company), to assist it in performing its
responsibilities under the Plan; and

 

  (G) delegate to one or more persons selected by it, including outside vendors,
responsibility for fulfilling some or all of its responsibilities under the
Plan.

 

  (ii) The Independent Fiduciary shall have the sole power and discretion to
(A) direct the investment of assets held in the Rabbi Trust, including the
authority to appoint one or more investment managers to manage any such assets,
and (B) remove the trustee of the Rabbi Trust and appoint a successor trustee in
accordance with the terms of the trust agreement.

 

6.6 Notwithstanding any provision of the Plan to the contrary, following a
Change of Control:

 

  (i) Any act, determination or decision of the Company (including its Board or
any committee of its Board) with regard to the administration, interpretation
and application of the Plan must be reasonable, as viewed from the perspective
of an unrelated party and with no deference paid to the actual act,
determination or decision of the Company. Furthermore, following a Change in
Control, any decision by the Company shall not be final and binding on an
Employee. Instead, following a Change in Control, if an Employee disputes a
decision of the Company relating to the Plan and pursues legal action, the court
shall review the decision under a “de novo” standard of review.

 

  (ii) Any act, determination or decision of the Independent Fiduciary with
regard to the administration, interpretation and application of the Plan shall
be final, binding, and conclusive on all parties.

 

6.7 Following a Change in Control, the Company shall cooperate with the
Independent Fiduciary as may be necessary to enable the Independent Fiduciary to
carry out its powers and responsibilities under the Plan and Rabbi Trust,
including, without limitation, by promptly furnishing all information relating
to Employees’ benefits as the Independent Fiduciary may reasonably request.

 

6.8 The Independent Fiduciary responsible for the administration of the Plan
following a Change in Control shall be a committee composed of the individuals
who constituted the Company’s Benefit Plans Committee immediately prior to the
Change in Control and the Company’s chief executive officer immediately prior to
the Change in Control.

 

- 14 -



--------------------------------------------------------------------------------

If, following a Change in Control, any individual serving on such committee
resigns, dies or becomes disabled, the remaining members of the committee shall
continue to serve as the committee without interruption. A successor member
shall be required only if there are less than three remaining members on the
committee. If a successor member is required, the successor shall be an
individual appointed by the remaining member or members of the committee who
(i) is eligible to be paid benefits from the assets of the Rabbi Trust or the
larger trust of which it is a part and (ii) agrees to serve on such committee.

If at any time there are no remaining members on the committee (including any
successor members appointed to the committee following the Change in Control),
the Trustee shall promptly submit the appointment of the successor member or
members to an arbiter, the costs of which shall be borne fully by the Company,
to be decided in accordance with the American Arbitration Association Commercial
Arbitration Rules then in effect. The arbiter shall appoint three successor
members to the committee who each meet the criteria for membership set forth
above. Following such appointments by the arbiter, such successor members shall
appoint any future successor members to the committee to the extent required
above (i.e., if, at any time, there are less than three remaining members on the
committee) and subject to the criteria set forth above.

If one or more successor members are required and there are no individuals
remaining who satisfy the criteria for membership on the committee, the
remaining committee members or, if none, the Trustee, shall promptly submit the
appointment of the successor member or members to an arbiter, and the Company
shall bear the costs of arbitration, as provided for in the preceding paragraph.

 

6.9 Except in the case of willful misconduct, no member of the Committee, person
acting as the Independent Fiduciary, or employee or director of the Company
shall be personally liable for any act done or omitted to be done by such person
in connection with the operation and administration of this Plan. The Company
shall indemnify, to the fullest extent permitted by law, each member of the
Committee, each person acting as the Independent Fiduciary, and each employee
and director of the Company, both past and present, to whom are or were
delegated duties, responsibilities and authority with respect to the Plan,
against any and all claims, losses, liabilities, fines, penalties and expenses
(including, but not limited to, all legal fees relating thereto), reasonably
incurred by or imposed upon such persons, arising out of any act or omission in
connection with the operation and administration of the Plan, other than willful
misconduct.

 

6.10 The Committee shall maintain procedures with respect to the filing of
claims for benefits under the Plan, which shall provide for the following:

 

  (i) Any Employee or beneficiary (hereinafter called “claimant”) whose claim
for benefits under the Plan is denied shall receive written notice of such
denial. The notice shall set forth:

 

  (A) the specific reasons for the denial of the claim;

 

- 15 -



--------------------------------------------------------------------------------

  (B) a reference to the specific provisions of the Plan on which the denial is
based;

 

  (C) any additional material or information necessary to perfect the claim and
an explanation why such material or information is necessary; and

 

  (D) a description of the procedures for review of the denial of the claim and
the time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under ERISA following a denial on
review.

Such notice shall be furnished to the claimant within a reasonable period of
time, but no later than 90 days after receipt of the claim by the Plan, unless
the Committee determines that special circumstances require an extension of time
for processing the claim. In no event shall such an extension exceed a period of
90 days from the end of the initial 90-day period. If such an extension is
required, written notice thereof shall be furnished to the claimant before the
end of the initial 90-day period, which shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render a decision.

 

  (ii) Every claimant whose claim for benefits under the Plan is denied in whole
or in part by the Committee shall have the right to request a review of the
denial. Review shall be granted if it is requested in writing by the claimant no
later than 60 days after the claimant receives written notice of the denial. The
review shall be conducted by the Committee.

 

  (iii)

At any hearing of the Committee to review the denial of a claim, the claimant,
in person or by duly authorized representative, shall have reasonable notice,
shall have an opportunity to be present and be heard, may submit written
comments, documents, records and other information relating to the claim, and
may review documents, records and other information relevant to the claim under
the applicable standards under ERISA. The Committee shall render its decision as
soon as practicable. Ordinarily decisions shall be rendered within 60 days
following receipt of the request for review. If the need to hold a hearing or
other special circumstances require additional processing time, the decision
shall be rendered as soon as possible, but not later than 120 days following
receipt of the request for review. If additional processing time is required,
the

 

- 16 -



--------------------------------------------------------------------------------

 

Committee shall provide the claimant with written notice thereof, which shall
indicate the special circumstances requiring the additional time and the date by
which the Committee expects to render a decision. If the Committee denies the
claim on review, it shall provide the claimant with written notice of its
decision, which shall set forth (i) the specific reasons for the decision,
(ii) reference to the specific provisions of the Plan on which the decision is
based, (iii) a statement of the claimant’s right to reasonable access to, and
copies of, all documents, records and other information relevant to the claim
under the applicable standards under ERISA, and (iv) and a statement of the
claimant’s right to bring a civil action under ERISA. The Committee’s decision
shall be final and binding on the claimant, and the claimant’s heirs, assigns,
administrator, executor, and any other person claiming through the claimant.

Notwithstanding the foregoing, following a Change in Control, the Independent
Fiduciary shall be responsible for deciding claims and appeals pursuant to the
procedures described above. Any decision on a claim by the Independent Fiduciary
shall be final and binding on the claimant, and the claimant’s heirs, assigns,
administrator, executor, and any other person claiming through the claimant.

ARTICLE SEVEN

Amendment and Termination

 

7.1 While the Company intends to maintain this Plan for as long as necessary,
the Board, or a committee of the Board acting on its behalf, reserves the right
to amend and/or terminate it at any time for whatever reasons it may deem
appropriate (subject to and to the extent permitted by Section 409A of the
Code).

 

7.2 Notwithstanding the preceding Section, however, the Company hereby makes a
contractual commitment to pay the benefits accrued under this Plan.

ARTICLE EIGHT

Miscellaneous

 

8.1 Nothing contained in this Plan shall be construed as a contract of
employment between the Company and an Employee, or as a right of any Employee to
be continued in the employment of the Company, or as a limitation of the right
of the Company to discharge any of its Employees, with or without cause.

 

8.2 An Employee’s rights to benefit payments under the Plan are not subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Employee or the
Employee’s beneficiary or contingent annuitant.

 

- 17 -



--------------------------------------------------------------------------------

8.3 The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
the Plan in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.

 

8.4 To the extent not preempted by federal law, all questions pertaining to the
construction, regulation, validity and effect of the provisions of the Plan
shall be determined in accordance with the laws of the State of Illinois without
regard to the conflict of laws principles thereof.

 

8.5 This Plan is intended to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the Treasury
regulations and other authoritative guidance issued thereunder (“Section 409A”),
and shall be interpreted and administered in accordance with that intent. If any
provision of the Plan would otherwise conflict with or frustrate this intent,
that provision will be interpreted and deemed amended so as to avoid the
conflict. Section 409A shall become applicable as of December 6, 2006 to
benefits earned and vested as of December 31, 2004.

Notwithstanding the provisions in Article Four to the contrary, an Employee who
is a “specified employee” as defined in Section 409A may not receive a
distribution under the Plan of any amounts prior to the date which is six months
after the date the Employee terminates employment. An Employee who is subject to
the restriction described in the previous sentence shall be paid, on the date
that is six months after his termination of employment, an amount equal to the
benefit that he would have received during such six month period absent the
restriction. For benefits first commencing from January 1, 2005 though
December 6, 2006, to an Employee who is a “specified employee” as defined in
Section 409A, the six month delay described in the preceding sentences shall not
apply to the portion of the Employee’s benefit that was earned and vested as of
December 31, 2004. The portion of an Employee’s benefit that was earned and
vested as of December 31, 2004 shall be calculated in accordance with the
guidance issued under Section 409A as of the date the benefits commence.

 

- 18 -



--------------------------------------------------------------------------------

APPENDIX A

List of Participants

 

Name

 

Date Participant Commenced

Participating in the Plan

 

- 19 -



--------------------------------------------------------------------------------

APPENDIX B

List of Participants

 

Name

 

Date Participant Commenced

Participating in the Plan

 

- 20 -



--------------------------------------------------------------------------------

APPENDIX C

List of Participants

 

Name

 

Date Participant Commenced

Participating in the Plan

 

- 21 -



--------------------------------------------------------------------------------

Exhibit A

Benefit Formula for Certain CNI Employees

For an Employee who formerly participated in the CNI Plan and whose benefit
under the Funded Plan is calculated using a grandfathered CNI Plan pension
formula set forth in the Appendix to the Funded Plan, “Monthly Benefit” shall
equal:

the Company-provided monthly benefit that such Participant is entitled to
receive under the provisions of the Funded Plan in effect with respect to that
Participant on the date of his termination of employment (assuming his benefit
payments under the Funded Plan are determined without regard to the limitations
contained in Section 401(a)(17) and Section 415 of the Code and, after
January 1, 2002, taking into account salary and bonuses the Employee defers
under the Gannett Co., Inc. Deferred Compensation Plan) and based solely on his
creditable service on and after the January 1, 1994.

When calculating the Funded Plan offset to the Employee’s Monthly Benefit as set
forth in subsection (ii) of Section 4.2, such offset shall equal:

the Company-provided monthly benefit that such Participant is entitled to
receive under the provisions of the Funded Plan in effect with respect to that
Participant on the date of his termination of employment (assuming his benefit
payments under the Funded Plan commence on the date benefits commence hereunder)
and based solely on his creditable service on and after the January 1, 1994.

To the extent applicable, for purposes of calculating an Employee’s
Company-provided Monthly Benefit and the offset set forth above, the Employee
shall be deemed to have made the maximum voluntary non-deductible contributions
for periods after January 1, 1994 under the Funded Plan (determined without
regard to the limitations contained in Section 401(a)(17) and Section 415 of the
Code) for purposes of calculating the Employee’s Monthly Benefit) and to have
elected to receive as of the date his benefit payments commence a refund of his
deemed and actual voluntary non-deductible contributions for periods after
January 1, 1994 plus interest, thereby resulting in the cancellation of his
deemed and actual supplemental credits earned under the Funded Plan for periods
after January 1, 1994.

 

- 22 -